internal_revenue_service number release date department of the treasury washington dc third party communication none date of communication not applicable index number person to contact id no telephone number refer reply to cc tege eb qp1 plr-t-103087-15 date date state a county b plan c plan d t s o w o w dear this letter is in response to correspondence dated date submitted on behalf of county b by its authorized representatives requesting a ruling with respect to the federal_income_tax consequences of an elective plan-to-plan transfer of assets from plan c to plan d by employees who have severed employment with county b the following facts and representations are submitted under penalties of perjury in support of your request county b is a county in state a county b established and maintains plan d a defined_benefit_plan that is a governmental_plan within the meaning of sec_414 of the internal_revenue_code code and a qualified_plan within the meaning of sec_401 of the code plan d covers employees who were hired before date and work in a permanent position for county b work in a union represented permanent position for county b as a sworn deputy sheriff and any county b correctional staff or officer if designated by the chief administrative officer to participate in plan d work in a union represented permanent position for county b as a sworn police officer or work in a union represented permanent position for county b as a paid firefighter paid fire officer or paid rescue service personnel those employees hired after date as union represented employees in categories or who transfer to non-union positions continue to participate in plan d plr-t-103087-15 county b also established and maintains plan c a defined_contribution_plan that is a governmental_plan within the meaning of sec_414 of the code and a qualified_plan within the meaning of sec_401 of the code pian c covers regular full-time or part-time employees who were hired after date and are a unrepresented employees or b non-public safety employees that are members of a specified collective bargaining unit are sworn police officers who have reached the maximum credited service under plan d or were hired before date are otherwise eligible for coverage under plan c and wish to irrevocably elect to transfer to plan c county b intends to amend the county b code to permit participants of plan c who have severed employment with county b to make a one-time irrevocable election to make a plan-to-plan transfer of their account balance under plan c to plan d in order to receive an annuity benefit under plan d the transfer would occur prior to a participant's commencement of benefits under plan c after the transfer from plan c to plan d the amount transferred would be immediately annuitized and paid to the participant under plan d as a single_life_annuity or a joint_and_survivor_annuity with a spouse domestic partner or child as a contingent annuitant subsequent to the transfer from plan c no other contributions will be made to plan d by the participant or county b will not result in constructive receipt of such amounts by an affected participant under sec_72 or sec_401 of the code and is a permissible plan transfer that will not result in taxation to the participant under sec_72 sec_401 or sec_402 of the code will not be subject_to the limitations on benefits under sec_415 of the code based on the above facts and representations you request a ruling that the transfer of assets from plan c to plan d after a participant’s severance_from_employment regardless of whether the participant has an existing plan d benefit - sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 of the code which includes plans described in sec_401 of the code the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income unless one or more of the exceptions enumerated in sec_72 of the code applies sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of plr-t-103087-15 an employer constitutes a qualified_trust only if the various requirements set out in sec_401 of the code are met sec_401 of the code requires that a qualified_plan not provide for benefits or contributions that exceed the limitations of sec_415 of the code sec_401 of the code requires that a participant in a qualified_plan be permitted to elect to have a distribution made in the form of a direct_rollover to another eligible_retirement_plan if the distribution qualifies as an eligible_rollover_distribution sec_1_401_a_31_-1 a-15 of the income_tax regulations the regulations provides that for purposes of applying the plan qualification requirements of sec_401 a direct_rollover is a distribution and rollover of the eligible_rollover_distribution rather than a transfer of assets and liabilities sec_401 d of the code defines the term eligible_rollover_distribution for purposes of sec_401 as having the meaning set forth in sec_402 of the code sec_402 of the code referring to sec_402 of the code defines the term eligible_rollover_distribution for purposes of a sec_401 qualified_plan as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 of the code or c any distribution which is made upon hardship of the employee sec_401 of the code defines the term eligible_retirement_plan for purposes of sec_401 of the code as having the same meaning given such term by sec_402 except that a qualified_trust shall be considered an eligible_retirement_plan only if it is a defined_contribution_plan the terms of which permit acceptance of rollover distributions sec_402 of the code otherwise defines the term eligible_retirement_plan to include a qualified_trust sec_1_401_a_31_-1 a-2 of the regulations explains that while sec_401 of the code limits the types of qualified trusts that are treated as eligible retirement plans to defined contribution plans that accept eligible rollover distributions a plan is permitted at a participant’s election to make a direct_rollover to any type of eligible_retirement_plan as defined in sec_402 of the code including a defined_benefit_plan accordingly a direct_rollover from a qualified defined_contribution_plan to a qualified defined_benefit_plan is permitted under sec_401 of the code but not required plr-t-103087-15 sec_401 of the code provides the rules relating to cash or deferred arrangements sec_1_401_k_-1 of the regulations provides that subject_to certain exceptions which are inapplicable in this case a cash_or_deferred_arrangement is an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 of the code sec_1_401_k_-1 of the regulations generally defines a cash or deferred election as any direct or indirect election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_402 of the code generally provides that any amount actually distributed to any recipient by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 of the code shall be taxable to the recipient in the taxable_year of the distribution under sec_72 of the code relating to annuities sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid under sec_411 of the code in the case of a defined_benefit_plan the accrued_benefit derived from contributions made by an employee as of any applicable_date is the amount equal to the employee’s accumulated_contributions expressed as an annual_benefit commencing at normal_retirement_age using an interest rate which would be used under the plan under sec_417 of the code as of the determination_date sec_411 of the code defines the term accumulated_contributions as the mandatory_contributions made by the employee increased by interest with respect to periods during plan years beginning on or after date sec_411 specifies that the interest is determined using the rate of percent of the federal_mid-term_rate as in effect under sec_1274 of the code for the first month of each plan_year for the period beginning with the first plan_year to which sec_411 of the code applies by reason of the applicable effective date and ending on the date the determination is being made and using the interest rate under sec_417 of the code for the period between the determination_date and the date on which the employee attains normal_retirement_age plr-t-103087-15 sec_411 of the code requires that if the accrued_benefit derived from employee contributions is to be determined with respect to a benefit other than an annual_benefit in the form of a single_life_annuity without ancillary_benefits commencing at normal_retirement_age the accrued_benefit derived from contributions made by the employee shall be the actuarial equivalent of the amount determined under sec_411 of the code sec_411 of the code provides that a governmental_plan within the meaning of sec_414 of the code is treated as meeting the requirements of sec_411 provided the governmental_plan meets the vesting requirements resulting from the application of sec_401 and sec_401 of the code as in effect on date sec_415 of the code provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitation of sec_415 of the code sec_415 of the code prescribes limitations that are based on the annual_benefit determined under sec_415 of the code sec_415 of the code provides for adjustments in accordance with regulations to the benefit determined under the plan if employees contribute or make rollover_contributions to the plan sec_1_415_b_-1 of the regulations prescribes rules for the determination of the annual_benefit for purposes of sec_415 of the code under sec_1 b - b ii of the regulations the annual_benefit for purposes of determining the sec_415 limitation does not include the annual_benefit attributable to either employee contributions or rollover_contributions as described in sec_401 and sec_402 of the code furthermore pursuant to sec_1_415_b_-1 the treatment of transferred benefits is determined under the rules of sec_1 b - b of the regulations under sec_1_415_b_-1 of the regulations the annual_benefit attributable to rollover_contributions is determined by using the factors applicable to mandatory employee contributions as described in sec_411 and c of the code and regulations promulgated under sec_411 of the code regardless of whether the requirements of sec_411 and sec_417 of the code apply to the plan thus in the case of rollover_contributions from a defined_contribution_plan to a defined_benefit_plan to provide an annuity distribution the annual_benefit attributable to those rollover_contributions for purposes of sec_415 is determined by applying the rules of sec_411 as described in sec_1_415_b_-1 regardless of the assumptions used to compute the annuity distribution under the plan and regardless of whether the plan is subject_to the requirements of sec_411 and sec_417 accordingly in such a case if the plan uses more favorable factors than those specified in sec_411 to determine the amount of annuity payments arising from rollover_contributions the annual_benefit under the plan would reflect the excess of those of the code plr-t-103087-15 annuity payments over the amounts that would be payable using the factors specified in sec_411 sec_1_415_b_-1 of the regulations provides that where as described in sec_1_411_d_-4 q a-3 c of the regulations permitting certain elective transfers of distributable benefits a distributable benefit is transferred to a defined_benefit_plan from either a defined_contribution_plan or a defined_benefit_plan the amount transferred is treated as a benefit paid from the transferor plan and the annual_benefit provided by the transferee defined_benefit_plan does not include the annual_benefit attributable to the amount transferred determined as if the transferred amount were a rollover_contribution subject_to the rules of sec_1 b v sec_1 b ii further states that the rule in the preceding sentence applies regardless of whether the requirements of sec_411 of the code apply to the plan and in the case of a transfer from a defined_contribution_plan that is not subject_to the requirements of sec_411 such as a governmental_plan to a defined_benefit_plan the rule applies even if the participant's benefits are not distributable from the defined_contribution_plan at the time of the transfer revrul_2012_4 2012_8_irb_386 involves the direct_rollover of an eligible_rollover_distribution from a qualified defined_contribution_plan to a qualified defined_benefit_plan maintained by the same employer the revenue_ruling provides that a qualified defined_benefit_plan that accepts a direct_rollover of an employee's or former employee’s benefit from a qualified defined_contribution_plan maintained by the same employer does not violate sec_411 or sec_415 of the code if the defined_benefit_plan provides an annuity resulting from the direct_rollover that is determined by converting the amount directly rolled over into an actuarially equivalent immediate_annuity using the applicable_interest_rate and applicable_mortality_table under sec_417 of the code revrul_2012_4 further provides that if the qualified defined_benefit_plan receiving a direct_rollover were to use a more favorable actuarial basis such as a higher interest rate than the sec_417 applicable_interest_rate or a mortality_table with shorter life expectancies than the applicable sec_417 mortality_table for purposes of calculating the annuity resulting from the rollover amount or otherwise provided for a larger annuity than the annuity derived from employee contributions as determined under sec_411 then the portion of the benefit under the qualified defined_benefit_plan resulting from the amount directly rolled over that exceeds the benefit derived from that rolled over amount under the rules of sec_411 is not treated as the benefit derived from the employee’s own contributions and the excess portion would be included in the annual_benefit for purposes of sec_415 of the code in this case participants in plan c are permitted to elect to have amounts otherwise distributable to them under plan c transferred directly to plan d plan c and plan d are plr-t-103087-15 each eligible retirement plans within the meaning of sec_401 of the code the amounts transferred constitute eligible rollover distributions as defined in sec_401 of the code therefore each employee's elective plan-to-plan transfer of assets from plan c to plan d constitutes a direct_rollover within the meaning of sec_401 of the code in addition an employee's election to direct a plan-to-plan transfer of an eligible_rollover_distribution from one eligible_retirement_plan to another is not a direct or indirect election or modification of an earlier election by the employee to have the employer either provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or to contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation thus the election to direct a plan-to-plan transfer of an eligible_rollover_distribution from plan c to plan d does not constitute a cash or deferred election within the meaning of sec_1 k - a i of the regulations rather as provided in sec_1 a a-15 of the regulations the plan-to-plan transfer ie direct_rollover from plan c to plan d is treated as a distribution and rollover of the eligible_rollover_distribution rather than a transfer of assets and liabilities accordingly the employees’ ability to elect a direct plan-to-plan transfer of assets from plan c to plan d does not constitute a cash_or_deferred_arrangement within the meaning of sec_1_401_k_-1 of the regulations under sec_402 of the code the amount transferred from plan c to plan d on behalf of an employee in a direct_rollover is not includible in the gross_income of the employee for the taxable_year in which the plan-to-plan transfer occurs in accordance with sec_402 of the code such amount is taxable to the employee in the taxable_year in which the amount is distributed from plan d under sec_72 of the code relating to annuities therefore the direct_rollover of an employee’s account balance under plan c to plan d is a permissible plan transfer that will not result in taxation to the employee under sec_72 sec_401 or sec_402 of the code at the time of the rollover and similarly will not result in constructive receipt of such amounts by an affected employee under sec_72 or sec_401 of the code at the time of the rollover pursuant to sec_1_415_b_-1 of the regulations an employee’s plan d benefit resulting from the amount directly rolled over from plan c on the employee’s behalf is generally excluded from the employee’s annual_benefit for purposes of sec_415 of the code however as provided in sec_1_415_b_-1 and sec_1_415_b_-1 of the regulations the amount that is directly rolled over from plan c to plan d is excluded from the employee’s annual_benefit for purposes of sec_415 only to the extent the plan d benefit is determined using the rules of sec_411 and c of the code in addition in accordance with revrul_2014_4 a direct_rollover from plan c to plan d will not be subject_to the limitations on benefits under sec_415 of the code provided the resulting plan d benefit is an annuity that is determined by converting such amount directly rolled over into an actuarially equivalent plr-t-103087-15 immediate_annuity using the applicable_interest_rate and applicable_mortality_table under code sec_417 if the plan d benefit attributable to the amount directly rolled over from plan c is determined using a more favorable actuarial basis than as provided under sec_411 and c of the code then the portion of the plan d benefit resulting from the amount directly roiled over that exceeds the benefit derived from the rolled over amount under the rules of sec_411 is not treated as the benefit derived from the employee’s own contributions and the excess portion must be included in the annual_benefit for purposes of sec_415 of the code for example as described in revrul_2012_4 an amount might be included in the annual_benefit for purposes of sec_415 if a higher interest rate than the sec_417 applicable_interest_rate or a mortality_table with shorter life expectancies than the applicable sec_417 mortality_table is utilized similarly an amount would be included in the annual_benefit for purposes of sec_415 if the plan d annuity benefit resulting from the rollover from plan c is otherwise larger than that determined under sec_411 of the code based on the foregoing we conclude that the transfer of assets from plan c to plan d after a participant’s severance_from_employment regardless of whether the participant has an existing plan d benefit - is a permissible plan transfer that will not result in taxation to the participant under sec_72 sec_401 or sec_402 of the code at the time of such transfer will not result in constructive receipt of such amounts by an affected participant under sec_72 or sec_401 of the code and will not be subject_to the limitations on benefits under sec_415 of the code to the extent the annual_benefit under plan d derived from the transfer of assets from plan c is determined using the rules set forth in sec_411 of the code this ruling is based on the assumption that plan c and plan d satisfy the qualification requirements set forth in sec_401 of the code and constitute governmental plans within the meaning of sec_414 of the code at all relevant times except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-t-103087-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party in support of the request for rulings it is subject_to verification on examination while this office has not verified any of the material submitted sincerely laura b warshawsky senior tax law specialist qualified_plans branch tax exempt and government entities cc
